Exhibit 10.4

Dogwood Forest at Acworth

Acworth, Georgia

CONSTRUCTION GUARANTY

THIS CONSTRUCTION GUARANTY (this “Construction Guaranty”) dated the 18th day of
December, 2012, is entered into by SOLOMON HOLDINGS IV–DOGWOOD ACWORTH, LLC, a
Georgia limited liability company (the “Guarantor”) to and in favor of CHT
ACWORTH GA OWNER, LLC, a Delaware limited liability company (“CHT”), in order to
induce CHT to fund certain construction projects more particularly described in
that certain Development Agreement between CHT and Guarantor (the “Development
Agreement”).

Accordingly, the Guarantor agrees as follows:

1. All capitalized terms used herein, unless specifically defined herein, shall
have the meaning given such terms as defined terms under the provisions of the
Development Agreement.

2. Guarantor hereby unconditionally and absolutely guarantees to CHT that it
will fund any amounts necessary for construction of the Project in excess of the
project budget (including, but not limited to, additional financing costs
incurred as a result of any extended construction period), a copy of which is
attached hereto as Exhibit “A” and by this reference made a part hereof (the
“Project Budget)”, excluding any costs that are a result of Owner Change Orders,
which shall be paid in accordance with the provisions of Section 14 of the
Development Agreement.

3. In the event the Project is not substantially completed in accordance with
the Substantial Completion Date, then Guarantor hereby unconditionally and
absolutely guarantees to indemnify Owner for liquidated damages that are a
result of substantial completion not occurring on or before the Substantial
Completion Date in the amount, for each day after the Substantial Completion
Date that substantial completion occurs, of the daily interest then due under
the Construction Loan plus a reasonably-determined allocation of lost or delayed
daily revenues resulting from such delay, as the sole remedy therefore.

4. Guarantor hereby unconditionally and absolutely guarantees to reimburse CHT
for any loss, cost or expense incurred by CHT as a result of the breach of any,
representation, warranty, or covenant made or obligation to be performed by
Guarantor under the Development Agreement.

5. Guarantor hereby waives notice of acceptance hereof and any and all other
notices which by law are required to be given to any Guarantor expressly hereby
waives any legal obligation, duty or necessity for CHT to proceed first against
or exhaust any remedy CHT may have against any other party before proceeding
under and having a right of action against Guarantor.



--------------------------------------------------------------------------------

6. Delay, neglect or failure on the part of CHT in enforcing any of the terms,
covenants, conditions or provisions hereof shall not in any way affect, impair
or discharge Guarantor’s unconditional liability to CHT hereunder.

7. This Guaranty shall continue until completion of the Project and all costs
incurred in the completion thereof have been fully paid and Guarantor has fully
discharged all of its obligations hereunder.

8. Should Guarantor default hereunder and as a result, the CHT engages counsel
to enforce this Guaranty, the Guarantor shall pay all reasonable attorneys’ fees
and all court costs incurred by the Company to enforce this Guaranty

9. This Guaranty shall be binding upon the successors and assigns of each
Guarantor and shall inure to the benefit of the heirs, legal representatives,
successors and assigns of CHT.

10. This Guaranty shall be construed under and in accordance with the laws of
the State of Georgia, all obligations of the parties hereunder are performable
in Orange County, Florida.

EXECUTED and effective the 18th day of December, 2012.

 

GUARANTOR: SOLOMON HOLDINGS IV–DOGWOOD ACWORTH, LLC, a Georgia limited liability
company By:  

/s/ Alfred S. Holbrook

Name:   Alfred S. Holbrook, III Title:   Co-Manager By:  

/s/ Daniel T. Needle

Name:   Daniel T. Needle Title:   Co-Manager

 

2



--------------------------------------------------------------------------------

Exhibit “A”

PROJECT BUDGET

[Intentionally Omitted]

 

3